Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent
granted on this application which would extend beyond the expiration date of U.S. Patent No.
10774752 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Siragusa on 6/14/2022.

The application has been amended as follows: 

1. 	(CURRENTLY AMENDED) An environmental control system for an aircraft comprising: 
a higher pressure tap to be associated with a higher pressure location in a main compressor section associated with an aircraft engine, and a lower pressure tap to be associated with a lower pressure location in the main compressor section associated with the aircraft engine, said lower pressure location being at a lower pressure than said higher pressure location; 
the lower pressure tap communicating to a first passage leading to a combined outlet, and having a second passage leading into a compressor section of a turbocompressor; 
the higher pressure tap leading into a turbine section of the turbocompressor such that air in the higher pressure tap drives the turbine section to in turn drive the compressor section of the turbocompressor; 
a turbine outlet receiving an exhausted turbine airflow exhausted from the turbine section; 
a compressor outlet receiving an exhausted compressor airflow exhausted from the compressor section; 
the combined outlet receiving the exhausted turbine airflow from the turbine outlet and the exhausted compressor airflow from the compressor outlet, intermixing the exhausted turbine airflow and the exhausted compressor to form a mixed airflow, 
a buffer air outlet communicating a buffer airflow to an engine buffer air system, the buffer air outlet in communication with air [[airflow]] from the turbocompressor,
wherein the turbocompressor includes a housing supporting the compressor section and the buffer air outlet is within the housing.  

2. 	(CANCELLED)  

3. 	(CURRENTLY AMENDED) The environmental control system as set forth in claim [[2,]] 1, wherein the buffer air outlet is within the housing and downstream of the compressor 

9. 	(CURRENTLY AMENDED) A gas turbine engine comprising: 
a fan section delivering air into a main compressor section where the air is compressed and communicated to a combustion section where the air is mixed with fuel and ignited to generate a high energy flow that is expanded through a turbine section that drives the fan and main compressor section; and 
an environmental control system including: 
a higher pressure tap to be associated with a higher compression location in the main compressor section, and a lower pressure tap to be associated with a lower pressure location in the main compressor section, said lower pressure location being at a lower pressure than said higher pressure location; 
the lower pressure tap communicating to a first passage leading to a combined outlet, and having a second passage leading into a compressor section of a turbocompressor; 
the higher pressure tap leading into a turbine section of the turbocompressor such that air in the higher pressure tap drives the turbine section of the turbocompressor to in turn drive the compressor section of the turbocompressor; 
a turbine outlet receiving airflow exhausted from the turbine section of the turbocompressor; 
a compressor outlet receiving airflow exhausted from the compressor section of the turbocompressor;
the combined outlet receiving the airflows from the turbine outlet and the compressor outlet, intermixing the airflows from the turbine outlet and the compressor outlet to form a mixed airflow, 
a buffer air outlet communicating a buffer airflow to an engine buffer air system, the buffer air outlet receiving air turbocompressor,
wherein the turbocompressor includes a housing supporting the compressor section of the turbocompressor and the buffer air outlet is within the housing.  

10. 	(CANCELLED) 

11. 	(CURRENTLY AMENDED) The gas turbine engine as set forth in claim [[10,]] 9, wherein the buffer air outlet is within the housing and downstream of 

12. 	(CURRENTLY AMENDED) The gas turbine engine as set forth in claim 11, including a check valve controlling a low pressure airflow from the lower pressure tap through the first passage between the lower pressure tap and the combined outlet.  

13. 	(CURRENTLY AMENDED) The gas turbine engine as set forth in claim 12, wherein a first control valve is positioned on the higher pressure tap and is operable to control operation of the turbocompressor, wherein when the first control valve is in an open position, [[a]] the low pressure airflow is drawn into the compressor section of the turbocompressor from the lower pressure tap, and when the first control valve is in a closed position, the low pressure airflow is not drawn through the compressor section of the turbocompressor and passes through the first passage.  

16. 	(CURRENTLY AMENDED) The gas turbine engine as set forth in claim 15, including a heat exchanger within the combined conduit after the second control valve, the heat exchanger cooling the common conduit airflow through the common conduit.  

Reasons for Allowance
Claims 1, 3-9, 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Hipsky et al (US 20130174573 as referenced in OA dated 8/11/2021), Mackin et al (US 20160369705 as referenced in OA dated 8/11/2021), Suciu (US 20130098059 as referenced in OA dated 8/11/2021), hereafter Suciu ‘059, and Suciu (US 10774752), hereafter Suciu ‘752.
Hipsky teaches an ECS using a turbocompressor which uses low and high pressure compressor bleed air of a gas turbine engine.  Mackin teaches a second outlet for a turbocompressor.  Suciu ‘059 teaches using ECS air as buffer air.  Suciu ‘752 discloses the invention as claimed.
Regarding claim 1, 9, 17 the prior art of record does not teach in combination with other limitations of the respective claim, a turbocompressor having a first outlet combining exhausts from the turbine and compressor sections of the turbocompessor and a second outlet at the compressor section specifically feeding a buffer air system of the gas turbine engine.  Hipsky does not teach the turbocompressor having a second outlet at the compressor section feeding a buffer air system.  Mackin teaches a turbocompressor without a turbine section having a second outlet at the compressor section, but the second outlet does not feed a buffer air system.  Suciu ‘059 teaches a turbocompressor without a turbine section with a single outlet feeding a precooler and the precooler having a separate outlet which feeds a buffer air system.  The terminal disclaimer filed 6/14/2022 is proper and overcomes Suciu ‘752.
Regarding claim 3-8, 11-16, the claims are allowed at least by virtue of their respective dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741